Citation Nr: 1512342	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-00 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to January 20, 2010.  

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period from January 20, 2010.  

3.  Entitlement to an initial compensable evaluation for residuals of a stress fracture distal tibia of the right lower extremity. 

4.  Entitlement to service connection for varicose veins of the right lower extremity, to include as secondary to the service-connected stress fracture distal tibia of the right lower extremity.

5.  Entitlement to service connection for degenerative disc disease, degenerative joint disease, and chronic cervical strain with radiculopathy.

6.  Entitlement to service connection for degenerative joint disease of the right shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2010 rating decisions of the RO in St. Petersburg, Florida.

Regarding the claims for increased evaluations for hearing loss, although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings for hearing loss remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to the aforementioned service-connected disabilities of bilateral hearing loss and/or right lower extremity disorder.  Therefore, the question of entitlement to a TDIU has not been raised.     

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals the December 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as the Veteran's November 2014 statements regarding the severity of his right leg and claim for increase.  A review of the Virtual VA file reveals VA outpatient treatment records not found in the paper claims file.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues of entitlement to an initial compensable rating for a right lower extremity disability as well as entitlement to service connection for varicose veins of the right lower extremity and service connection for right shoulder and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 17, 2009, the Veteran's bilateral hearing loss was manifested, at worst, by Level V hearing impairment in the right ear and Level I in the left ear.

2.  From April 17, 2009 to January 19, 2010, the Veteran's bilateral hearing loss was manifested, at worst, by Level VII hearing impairment in the right ear and Level IV in the left ear.

3.  Since January 20, 2010, the Veteran's bilateral hearing loss has been manifested, at worst, by Level VII hearing in the right ear and Level V in the left ear.




CONCLUSIONS OF LAW

1.  For the period prior to April 17, 2009, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  For the period from April 17, 2009 to January 19, 2010, the criteria for a 20 percent disability rating, but no higher, for bilateral hearing loss are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2014).

3.  For the period from January 20, 2010, the criteria for a rating in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for higher initial ratings for bilateral hearing loss, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating was assigned in the January 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Moreover, none is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2008, sent prior to the initial unfavorable decision issued in January 2009, of the criteria for establishing service connection for hearing loss, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In compliance with its duty to assist, the AOJ associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.  The Board acknowledges the Veteran's November 2014 statement that he receives VA treatment for his right leg disability and that the record indicates that he has been provided hearing aids from VA; however, neither the Veteran nor his representative has indicated that there are outstanding, VA treatment records pertinent to his claim for an increased rating for hearing loss. 

Additionally, the Veteran was afforded a VA examination in September 2008.  The Board finds that the examination was adequate as the examiner reviewed the claims file and conducted a thorough interview with the Veteran regarding his history and symptoms as well as the appropriate tests.  Further, the examiner elicited the effects of the Veteran's hearing loss on his daily activities, in accordance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  During the September 2008 VA examination, the Veteran reported that his "situations of greatest difficulty" included needing his radio receiver and television volume elevated in order to hear, and that he turns his head in order to hear better.  The Board finds the Veteran's statements at the September 2008 VA examination adequately described the functional effects of his hearing loss.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2014) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  Here, the Board finds that the examination report is adequate as it demonstrates that the VA examiner elicited information from the Veteran about the effects of his disability.  Id.

The Veteran also submitted a January 2010 private audiogram in support of his claim.  The private audiogram includes audiometric data and speech recognition scores obtained using Maryland CNC testing.  Thus, the Board finds that the private evaluation is sufficient to use for rating purposes.  The Board also notes that the puretone numerical ratings were listed in the report in graph format and the typewritten interpretation of the evaluation did not specifically list all of the puretone thresholds.  Notwithstanding the fact that the puretone thresholds are in graph format, the Board finds that the relevant pure tone thresholds are sufficiently identified on the graph so that the Board is able to interpret them and the January 2010 private evaluation is adequate for rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The January 2010 private audiogram report will be considered for rating purposes and is sufficient for deciding the increased rating appeal.  Moreover, the Veteran supplied a contemporaneous statement regarding the effect of his hearing loss on his daily activities in January 2010.  Therefore, the Veteran is not prejudiced by any failure of the private evaluation with respect to eliciting information about the effect on the Veteran's daily activities. 

The Board acknowledges that the Veteran's hearing loss worsened during the pendency of the appeal but finds that a remand for another VA examination is not necessary as the Veteran has provided an adequate private examination report reflecting the information necessary to evaluate the claim.  Moreover, the Veteran has not indicated that his hearing loss has worsened since the date of the January 2010 private examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  As described below, the Board finds that staged ratings are warranted in this case.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. §§ 4.85 , the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met. 

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  As demonstrated below, the Veteran here does not have exceptional patterns of hearing impairment.  

In this case, the Veteran was granted service connection for bilateral hearing loss in January 2009 and assigned a noncompensable rating, effective in August 2008.  The Veteran disagreed with the assigned rating and perfected an appeal regarding the same.  During the pendency of the appeal, he underwent a private hearing loss examination and was granted an increased rating to 30 percent, effective January 20, 2010, the date of the private evaluation. 

	a. Period prior to January 20, 2010

The Veteran underwent a VA audiological examination in September 2008 in conjunction with his claim for service connection for bilateral hearing loss.  The Veteran stated that his greatest difficulty was needing the volume elevated on his radio and television, and that he had to turn his head towards a speaker in order to hear them better.  Examination of the Veteran's hearing revealed the following puretone thresholds, measured in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
85
75
LEFT
10
10
40
65
65

The foregoing decibel amounts equate to an average decibel loss of 52.5 in the right ear and 45 in the left ear.  See 38 C.F.R. § 4.85(d) which defines the average as the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 92 percent in the left ear.

Applying the results of this evaluation to 38 C.F.R. § 4.85, Table VI reveals that the Veteran's hearing loss was manifested by Level V hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Such designation equates to a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

An April 2009 VA outpatient audiological treatment record includes a notation from the VA audiologist that the Veteran's hearing had not changed significantly since the September 2008 VA evaluation.  The report does not include specific decibel levels for puretone testing but noted that thresholds were within 5-10 decibels of the previous evaluation thresholds, in both ears.  Speech recognition scores were noted as 56 percent improving to 80 percent with increased intensity in the right ear and 68 percent improving to 80 percent with increased intensity in the left ear.  

Despite the April 2009 audiologist's notation that the Veteran's hearing had not changed significantly since the September 2008 evaluation, the Board notes that the speech recognition scores are lower and are also consistent with the speech recognition values assessed during a January 2010 private audiological evaluation, which is discussed below.  As such, the Board gives the Veteran the benefit of the doubt and applies the April 2009 speech recognition scores to Tables VI and VII to determine whether the Veteran is entitled to a compensable rating prior to January 20, 2010.  The Board has also applied the September 2008 decibel threshold averages as puretone threshold averages were not recorded in April 2009 and the audiologist noted that no significant change had taken place since September 2008.

Applying the September 2008 decibel threshold averages (52.5 in the right ear and 45 in the left ear) with the April 2009 speech recognition values of 56 percent in the right ear and 68 percent in the left ear, to 38 C.F.R. § 4.85, Table VI, reveals that the Veteran's hearing loss was manifested by Level VII hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Such designation equates to a 20 percent disability rating under 38 C.F.R. § 4.85, Table VII.

Thus, affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to a 20 percent disability rating as of April 17, 2009, the date of the first objective evidence of a worsening in his speech recognition scores. 

The Veteran is not entitled to a rating in excess of 20 percent at any time between April 17, 2009 and January 19, 2010 as the record does not indicate any objective findings of hearing loss greater than that represented by the 20 percent disability rating. 

There are no other private or VA treatment records indicating objective evidence of hearing loss that is worse than that represented by the findings in the September 2008 evaluation for the period prior to April 17, 2009, or worse than the 20 percent disability rating for the period from April 17, 2009 to January 19, 2010.  Based on the objective evidence of record, a compensable rating prior to April 17, 2010, is not warranted.  Similarly, a rating in excess of 20 percent for the period from April 17, 2009 to January 19, 2010, is not warranted. 

	b. Period from January 20, 2010

On January 20, 2010, the Veteran underwent a private audiological evaluation.  At that time, examination of the Veteran's hearing revealed the following puretone thresholds, measured in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
85
80
LEFT
40
30
55
80
80

The foregoing decibel amounts equate to an average decibel loss of 57.5 in the right ear and 61.25 in the left ear.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 68 percent in the left ear.  While the January 2010 private audiometric examination does not include the puretone thresholds in numerical format, but rather in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249.  Further, the Board observes that the typewritten summary of the private audiogram regarding speech discrimination testing indicates that the Maryland CNC test was applied and that the Veteran had word recognition scores of "56-68% in both ears."  The accompanying handwritten report lists the right and left ears with corresponding percentages of 56 and 68, respectively.  Thus, the Board has applied the 56 percent to the right ear and 68 percent to the left ear, when applying Table VI to determine the appropriate hearing impairment levels for each ear.
 
The results of the January 2010 evaluation reveal that the Veteran's hearing loss was manifested by no more than Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Such designation equates to a 30 percent disability rating under 38 C.F.R. § 4.85, Table VII.

There are no other private or VA treatment records indicating worsened hearing since the January 2010 evaluation.  While the Veteran argues that he is entitled to a higher rating for this period, he does not contend that his hearing loss has actually worsened. 

Based on the objective evidence of record, a rating in excess of 30 percent for the period from January 20, 2010 is not warranted. 
 
	c. Other considerations

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Applying the findings of the September 2008, April 2009, and January 2010 audiological evaluations to the rating criteria for hearing impairment, and affording the Veteran the full benefit of the doubt, the Board finds that the criteria for a 20 percent rating for the period from April 17, 2009 to January 19, 2010, has been met; however, the criteria for a compensable rating prior to April 17, 2009 have not been met.  Further, the criteria for a rating in excess of 30 percent from January 20, 2010 have not been met.  In reaching this conclusion, the Board finds that the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating prior to April 17, 2009, 20 percent rating from April 17, 2009 to January 19, 2010, and his 30 percent disability rating for the period from January 20, 2010.  Therefore, the Board grants the claim for a 20 percent rating, but no higher, for the period from April 17, 2009 to January 19, 2010, and the claims of entitlement to higher disability ratings prior to April 17, 2009 and from January 20, 2010, are denied.

The Board acknowledges the Veteran's statements that his hearing impairment is more severe than the current disability ratings represent.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he has trouble hearing and has to turn his head to hear a speaker better.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to testify that his hearing loss is representative of a level in excess of the currently assigned disability ratings under the Diagnostic Code 6100.  The Board is sympathetic to the Veteran's assertions that that his hearing loss is worse than the current ratings reflect, and has in fact, granted a 20 percent rating for a portion of the period in which he was previously in receipt of a noncompensable rating.  However, the fact remains, however, that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  The Veteran's subjective report of difficulty hearing cannot be the basis for an evaluative rating.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  

The rating criteria for hearing impairments are designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on the objective audiometric test results.  Therefore, lay evidence is not competent to assess hearing loss, and the Veteran's statements are accorded little probative value.

Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss prior to April 17, 2009 but he is entitled to a 20 percent rating, but no higher, from April 17, 2009 to January 19, 2010.  He is not entitled to a rating in excess of 30 percent from January 20, 2010.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's hearing loss symptomatology (such as needing the volume to be elevated on his radio and television and having to turn his head towards a speaker to hear him/her better) is contemplated by the rating criteria.  

As discussed above, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  According to the September 2008 VA examiner, the Veteran's hearing loss resulted in needing to elevate volume of radio and television as well as turn his head to hear a speaker better.  The Board has considered the Veteran's statements that he has disabilities of the neck and right shoulder as a result of turning his head to listen better.  These disabilities are under consideration for secondary service connection.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  Therefore, the Board finds that the Veteran's hearing difficulties are adequately contemplated by the Rating Schedule.  Notably, 38 C.F.R. §§ 4.85 and 4.86 adequately contemplate any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the Rating Schedule, the threshold issue under Thun has not been met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.   Nevertheless, the Board observes that no hospitalization or interference with employment has been noted.  The Veteran has not reported being currently unemployed nor being unable to work due to his bilateral hearing loss.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing loss impairment that has not been attributed to the Veteran's service-connected hearing loss disability.  As noted above, his claims regarding associated neck and shoulder disabilities are under consideration for service connection and if found to be caused or aggravated by the Veteran's hearing loss disability, service connection will be granted and they will be rated according to the respective neck and shoulder disability rating codes.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine and applied the same when finding that the Veteran is entitled to a rating of 20 percent, but no higher, for the period from April 17, 2009 to January 19, 2010.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to an initial compensable rating for the period prior to April 17, 2009, a rating in excess of 20 percent from April 17, 2009 to January 19, 2010, or a rating in excess of 30 percent from January 20, 2010, for bilateral hearing loss.  As such, the claims for higher ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 17, 2009, is denied.  

A 20 percent disability rating, but no higher, is granted for bilateral hearing loss from April 17, 2009 to January 19, 2010.  

The claim of entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period from January 20, 2010, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Regarding the Veteran's claim for an initial compensable rating for his right lower extremity disability, in a November 2014 statement, the Veteran indicated that his right lower extremity disability had worsened.  He also indicated that he had surgery for the right lower extremity disability in August 2014 and contends that he is entitled to a temporary total rating for the appropriate recovery period following the surgery.  A review of the record reveals the most recent VA examination regarding the right lower extremity tibia disability took place in January 2010.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Regarding service connection for varicose veins of the right lower extremity, claimed as secondary to the service-connected right lower extremity tibia disability, the Veteran underwent a VA examination in November 2009.  At that time, the VA examiner determined that it was not likely that the Veteran's varicose vein disability was secondary to the service-connected right lower extremity disability "in service" it is a vascular condition and not related to stress fractures.  In February 2012, the AOJ obtained an addendum opinion from a different VA clinician who indicated that the varicose vein disability was not aggravated by the service-connected right lower extremity disability because there is no evidence in medical literature or consensus among medical experts that this type of causal relationship or aggravation exists.  However, in the addendum opinion, the VA examiner did not address the Veteran's January 2010 written statement that he spent 8 to10 hours a day, 5 to 6 days per week, standing, as a marksmanship instructor, during service, experienced continuous pain from service until he noticed varicose veins several years later, and whether such prolonged standing in service could have caused the varicose vein disability.  Thus, an addendum opinion is required to address the Veteran's lay statements and his particular situation, not merely medical literature.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's claims for neck and shoulder disabilities secondary to the Veteran's head positioning due to his hearing loss, (i.e., due to turning his head for many years) the Veteran underwent a VA examination in November 2009.  At that time, the VA examiner indicated that the Veteran's cervical spine and right shoulder disabilities were not caused by the service-connected hearing loss because there is no evidence in medical literature to indicate that turning the head causes herniated disc in the neck.  In February 2012, the AOJ obtained an addendum opinion from a different VA clinician who indicated that the cervical spine disability was not aggravated by the service-connected hearing loss disability because there is no evidence in medical literature or consensus among medical experts that this type of causal relations or aggravation exists.  The February 2012 examiner also offered a negative opinion regarding direct service connection of the right shoulder disorder.  In email correspondence, the February 2012 examiner also opined that the Veteran's right shoulder disorder was not aggravated by service-connected hearing loss because there is no evidence in medical literature or consensus among medical experts that this type of causal relations or aggravation exists.  However, an August 2009 private MRI report from the University of South Florida indicates that there is a component of the Veteran's pain that gets worse with positioning (i.e., chronically turning his head in order to hear better).  Neither of the VA examiners addressed the August 2009 private MRI report which indicates that the positioning of the Veteran's head may affect chronic pain in his neck and shoulder.  As such, the VA opinions are incomplete and another addendum opinion is required.  See Barr, 21 Vet. App. at 312.

Finally, the Veteran has indicated that he receives treatment through the VA healthcare system.  A review of the file reveals treatment records dated to December 2010.  Therefore, any outstanding VA treatment records should be obtained.  The Veteran should also be given an opportunity to submit any additional private records that may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

2. Obtain up-to-date VA treatment records, from December 2010 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right lower extremity tibia fracture disability.  

The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should detail the severity and manifestations of the right lower extremity disability.  This determination should also address whether there is malunion of the tibia and fibula with slight, moderate, or severe knee or ankle disability.  In this regard, the examiner should address whether the Veteran's disability requires him to wear a brace or other assistive device.  If feasible, the examiner should address the severity of the Veteran's disability since August 2009 (the effective date of service connection) and indicate whether there was a change in severity at any time. 

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After obtaining all outstanding records, return the file to the February 2012 VA examiner who issued the addendum opinion, to issue another addendum opinion regarding the nature and etiology of the Veteran's right lower extremity varicose vein disability.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to answer the following:

(i)  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's varicose vein disability is due to service, to include standing for 8 to 10 hours per day, 5 to 6 days per week, for three years.  

(ii)  If the answer to (i) is negative, the examiner is asked to consider whether is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's varicose vein disability was (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected right lower extremity disability.  The Board acknowledges the February 2012 addendum opinion which addressed medical literature and consensus of medical professionals as a determining factor; however, the examiner should address the Veteran's lay statements regarding his particular experiences, including the January 2010 written statement that he had continuous pain in the right lower extremity between service and the time when he first noticed the varicose veins several years after service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After obtaining all outstanding records, return the file to the VA examiner who issued the addendum opinion in February 2012, for another addendum opinion to determine the nature and etiology of the Veteran's cervical spine and right shoulder disabilities.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to answer the following:

(i)  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's cervical spine and/or right shoulder disabilities were (a) was caused, or (b) aggravated (worsened beyond the natural progression) by his service-connected hearing loss disability - specifically by having to turn his head to the right for many years.  

The Board acknowledges the February 2012 addendum opinion which addressed medical literature and consensus of medical professionals as a determining factor; however, the examiner should address the Veteran's lay statements regarding his particular experiences, including the January 2010 written statement that he has to turn his head to the right side for twenty or more years in order to hear better, and that a VA hearing technician told him that he was turning his head to compensate for the hearing loss.  The examiner should also address the August 2009 MRI report from University of South Florida, which indicates that there is component of the Veteran's pain that gets worse with position. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


